Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- ) CFO's comments "In the second quarter, the sales volume showed a record level of 832,000 tons, 15% and 23% higher, respectively, than in the 2Q06 and the 1Q07. Net pulp prices showed 5% and 2% improvement in relation to the 2Q06 and the 1Q07. The combination of higher sales volume and higher prices led to a record net revenue of $494 million. At the end of May, a new price increase was announced, effective from June 1st, reflecting the favorable market conditions that are discussed in the next section of this document. Production in the quarter totaled 763,000 tons, 4% and 3% lower than in the 2Q06 and the 1Q07, due to the impact of the annual maintenance downtime at Veracel (50% Aracruz)  as occurred in the same period of last year  and at plant "B" of the Barra do Riacho Unit, which last year was carried out in the third quarter. The 10-day maintenance downtime at plants "A" and "C" is scheduled for the 3Q07 and the company will take this opportunity to finalize the Barra do Riacho Unit's optimization project. At the Guaíba Unit, the downtime will occur in the 4Q07. The optimization project at the Barra do Riacho Unit will improve the technology and performance of the pulp production process, introducing flexibility to adapt the pulp to different market requirements. These improvements have been made by modifying and/or replacing equipment at plants A, B and C, leading to a sustainable increase in nominal capacity of 200,000 tons/year. When full capacity is achieved, the optimization project should help to reduce the cash production cost by $7/ton. The cash production cost in the quarter was $223/ton, 17% higher than in the 1Q07, mainly due to higher consumption of wood, chemicals and oil (resulting from a lower wood yield and the maintenance downtime at fiberline "B" and Veracel), coupled with a higher volume of wood purchased through the farmer partnership program and a stronger Brazilian currency. Although the company has been protecting the cash flow currency exposure, the results are not included in the operational figures, but have been recorded under financial income. Looking ahead, the cash production cost should continue to be affected by a similar capacity under the 10-day maintenance downtime in the 3Q07, but in the 4Q07 this should ease. The wood volume purchased under the farmer partnership program is targeted to represent approximately 10% of total annual supply and in the first half of the year it was in line with this. However, on a quarterly basis the 1Q07 represented 7% of the wood supply while the 2Q07 represented around 15%. It is expected that wood coming from the farmer partnership will represent around 12% of the wood supply in the 3Q07 and reduce to approximately 6% in the 4Q07. In the first half of the year, the cash flow protection provided a gain of $55 million (1Q07: $20 million and 2Q07: $35 million), or $17/ton when divided by the targeted full year production volume (3.15 million MT), thereby mitigating the impact of the Brazilian currencys appreciation against the dollar. We also increased the level of our cash flow currency protection during the quarter, to a $550 million short position in dollars at the end of June'07 ($400 million at the end of the 1Q07), representing 10 months of future exposure. Other operating expenses were positively impacted, in the 2Q07, by the $23.4 million reversal of an ICMS tax credit provision based on a sales contract signed at the end of June and already authorized by the state government. As for the remaining ICMS tax credit provision of approximately $130 million (R$260 million), the company cannot be sure when it will be realized, which means that every similar tax credit generated in the state of Espirito do Santo will continue to receive conservative treatment, being fully accrued as a loss. A similar accounting measure was adopted at Veracel in June regard to ICMS tax credits generated in the state of Bahia. ARACRUZ RESULTS - SECOND QUARTER 2007 2 During the quarter, income taxes were equivalent to 32% of the pre-tax profit (2Q06: -7% and 1Q07: 26%), largely affected by the impact of changes in the Brazilian exchange rate against the dollar on Brazilian GAAP figures, the basis for taxes in Brazil. Mainly as a result of the factors described above, our net income in the 2Q07 totaled $122.5 million, or $1.19 per ADR, up 16% and 23% on the 2Q06 and the 1Q07, respectively, while the adjusted EBITDA, amounting to US$225.8 million, was a quarterly record. Recently, Standard & Poor's upgraded Aracruzs long-term corporate credit ratings to "BBB", from "BBB-", with a stable outlook. Now, three important rating agencies have their Aracruz ratings at an equivalent level: Fitch and S&P at "BBB" and Moody's at "Baa2"." Isac Zagury - CFO Global Pulp Market Update The global economic expansion remains above trend, on track for a robust increase in 2007, although the pace is in fact moderating, which helps to contain inflationary pressures. This scenario has contributed to a healthy environment for the pulp and paper market in the second quarter. Market conditions for printing and writing papers have been mixed in Europe. The environment for uncoated woodfree grades has allowed upward price movements since the beginning of the year. On the other hand, although coated woodfree producers are still reporting good order levels, they have not been able to translate these into higher prices. In North America, the cooling down of demand in the printing and writing sector has been partially offset by higher demand for tissue in the United States, which is believed to have grown by 2.2% in the second quarter. Paper and board demand in China continues robust, and is expected grow by 8.4% in 2007. The scenario for market pulp demand continues positive, with shipments up till May surpassing 2006 levels on a year-to-date basis, according to the Pulp and Paper Products Council (PPPC) World-19 report. When broken down by grade, eucalyptus, with growth of 10%, or 390.000 tons, continues to show the best performance of all wood pulp grades, in terms of absolute numbers. This growth reflects the preference among producers of printing & writing and tissue papers for the quality characteristics of the eucalyptus fiber. Net increase in market pulp grades 2006 vs 2007- (5 months ) ARACRUZ RESULTS - SECOND QUARTER 2007 3 On the supply side, availability continues tight throughout the whole distribution chain. World market pulp producers inventories had declined to 27 days of supply by the end of May. The last time inventories reached this level was in February 2003 and the average inventory level since then has been 33 days. Pulp prices, meanwhile, have consistently moved upwards. On the consumer side, world inventories have also reached a lower mark, of 1.6 million tons, compared to the historical average level of 2.0 million tons. In Europe, the largest market pulp consuming region, inventories were at 23 days of supply at the end of May, representing 23 days for softwood and 22 days for hardwood. The current tightness of the market has been driven by factors that could still influence the market in the short run. Among these factors are: continued difficulties in the supply of pulp, due to wood shortages  which could worsen as the Russians export taxes increase , attempts by some integrated producers to buy market pulp, and maintenance shutdowns or technical problems; the strength of the euro against the dollar and the recent re-strengthening of the Canadian dollar  which impacts directly on the cost structure  and labor strikes, mainly in Canada, which have recently upset delivery logistics and threatened the logging/sawmilling operations that usually supply wood chips for pulp production in the region. All this provided the basis for a new round of market pulp increases in Europe, North America and Asia, in June, amounting to US$ 20 on eucalyptus pulp. Until the end of the year, even with the scaling up of pulp supply from Latin America, a favorable balance between supply and demand is expected for market pulp. ARACRUZ RESULTS - SECOND QUARTER 2007 4 Production and Sales Aracruz pulp production , without the 50% of Veracel, totaled 637,000 tons in the second quarter of 2007, compared to 653,000 tons in the 1Q07 and 674,000 tons in the 2Q06. There was a 10-day maintenance downtime at the Barra do Riacho Units fiberline "B" during the second quarter. The Barra do Riacho Units "A" and "C" mills are scheduled for a 10-day maintenance downtime in the third quarter of 2007, while downtime at the Guaíba Unit will be in the fourth quarter of 2007. During the second quarter, Veracel Celulose S.A. (50% owned by Aracruz) produced 251,000 tons of pulp, of which 114,000 tons were sold to Aracruz. There was a 10-day maintenance downtime, started at end of March, during the 2Q07. At the Guaíba unit, paper production in the quarter totaled 14,000 tons, consuming approximately 12,000 tons of the pulp produced. Paper inventories were at 500 tons at the end of June 2007, while paper sales in the second quarter of 2007 totaled 15,000 tons. Aracruz pulp sales totaled a record of 832,000 tons in the second quarter, with 692,000 tons of the pulp being produced internally, at the Barra do Riacho and Guaíba units, and 139,000 tons being supplied by Veracel and resold in the market by Aracruz, plus an additional 1,000 tons of direct sales by Veracel to unrelated parties (representing 50% of Veracel's total direct sales). ARACRUZ RESULTS - SECOND QUARTER 2007 5 At the end of June, inventories at Aracruz were at 421,000 tons, compared to 512,000 tons at the end of March 2007, representing 48 days of production. The inventory level at Veracel, at the end of June 2007, represented an additional 5 days of production for Aracruz. Income Total net operating revenue came to $494.2 million, $92.2 million higher than in the 2Q06 and Statement $98.8 million higher than in the 1Q07. 2 Q07 Net paper operating revenue in the quarter amounted to $16.1 million, $4.2 million and $2.4 million higher, respectively, than in the same period of 2006 and in the 1Q07. Net pulp operating revenue during the quarter amounted to $474.8 million, compared to $390.1 million in the same period last year. Revenue increased mainly as a result of the 15% higher sales volume and 5% higher net pulp prices. When compared to the 1Q07 revenue of $378.5 million, the $96.3 million increase was the result of the 23% higher sales volume and 2.0% higher net pulp prices. The total cost of sales was $313.0 million in the second quarter of 2007, compared to $248.7 million in the same period of the previous year, mainly due to the 15% higher pulp sales volume and higher production cost at Aracruz. When compared to the total of $240.4 million in the first quarter of 2007, the increase was mainly due to the 23% higher sales volume. Cost of goods sold  breakdown 2
